       Case 1:18-cv-00902-MV-JHR Document 34 Filed 06/05/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

MICHAEL THOMAS,

               Plaintiff,
v.
                                                     No. 1-18-cv-00902-MV-JHR

FRIEDMAN RECYCLING OF
ALBUQUERQUE, EL PASO
STAFFING SERVICES, and
MARIA THERESA NAVARRETTE,

               Defendants.


                    STIPULATION OF DISMISSAL WITH PREJUDICE
                       OF ALL CLAIMS AGAINST DEFENDANTS

       Plaintiff, Michael Thomas, by and through his undersigned attorney (Wayne Suggett),

and Defendants, Friedman Recycling Of Albuquerque, by and through their attorney, (Agnes

Fuentevilla Padilla) and El Paso Staffing Services and Maria Theresa Navarrette, by and through

their attorney (Brian Thomas), pursuant to Federal Rule of Civil Procedure 1-041 (A), hereby

stipulate to the dismissal of all claims against Defendants, with prejudice. All parties are to bear

their own costs.


                                                     BUTT THORNTON & BAEHR PC

                                                     /s/ Agnes Fuentevilla Padilla
                                                     Agnes Fuentevilla Padilla
                                                     Attorneys for Defendant Friedman
                                                     Recycling of Albuquerque, et.al.
                                                     P.O. Box 3170
                                                     Albuquerque, NM 87190
                                                     Telephone: (505) 884-0777
                                                     afpadilla@btblaw.com
       Case 1:18-cv-00902-MV-JHR Document 34 Filed 06/05/19 Page 2 of 2




APPROVED:

_/s/ Wayne R. Suggett (approved via email 5/10/19)
Wayne R. Suggett
wayne@suggettlaw.com
Attorney for Plaintiff

/s/ Brian A. Thomas (approved via email 6/5/19)_
Brian A. Thomas, Esq.
bthomas@thomaslaw-NM.com
Attorney for Defendants El Paso Staffing
And Maria Theresa Navarrete




                                              2
